DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARKS
The amendments of claims 15-18 and 20 in the reply filed on 01/15/2021 are acknowledged. New grounds of rejection are set forth below.
The amendments of claims 15, 18, and 20 previously rejected to under 35 USC 112(b) are acknowledged. Thusly, said rejection of the claims and all claims dependent thereon are withdrawn.
Claims 1-20 are pending in this application. Claims 1-14 are withdrawn as drawn to an unelected invention.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first rail" in line 2 of page 6 of the claims. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "said first bracket" and “the second bracket” in the last 3 lines of page 6 of the claims. There is insufficient antecedent basis for this limitation in the claim.
Claims 16-20 are rejected as dependent upon rejected claim 15.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20130186450, cited in IDS) in view of Britcher et al. (US 20130019925, cited in previous action) and Krantz et al. (US 20140158650), hereinafter referred to as Smith, Britcher, and Krantz, respectively.
Regarding claim 15, Smith discloses a method of providing transportable solar power (Abstract), comprising:
positioning a transportable enclosure [100] having an interior space on a ground surface (solar power system [100], Figs 1 and 13, ¶0042);
providing a plurality of solar panel frames [128] (¶0031, Fig 3), each solar panel frame [128] supporting a plurality of solar panels [124] (Fig 3, ¶0031);
lifting a plurality of interconnectable track assemblies [126] comprising a first rail member and a second rail member (Fig 3), from the interior space of the transportable enclosure [100] onto the ground surface (mechanical aid assist in deployment of track, ¶0031, ¶0044, Fig 3), the track assemblies [126] being couplable together in an end to end arrangement to form a track system extending away from the transportable enclosure [100] in a linear arrangement, with a first end of the track system positioned adjacent to the transportable enclosure [100] (¶0031, Fig 3);
 positioning wheels [127] on the track system adjacent to the first end of the track system, wherein the wheels [127] are movable along a length of the track system to move the plurality of solar panel frames [128] along the track system when the track system in in a
moving a first solar panel frame [128] from the interior space of the transportable enclosure [100] onto the track system (Fig 3);
moving the first solar panel frame [128] along the track system from the first end of the track system to a first deployment position (Figs 1-3);
coupling the first solar panel frame [128] to the track system at the first deployment position (Figs 1-3); and
adjusting an angular orientation of the first solar panel frame [128] for solar exposure (Fig 16, ¶0050), wherein
each solar panel supported by each frame [128] is electrically interconnected with the other solar panels of each frame since each solar panel is electrically connected to the battery (¶0027), and
the solar panel frames [128] and the track assemblies [126] are configured to move between a first state (Fig 2, ¶0029) and the second state (Fig 3, ¶0031), in the first state, the plurality of frames [128] are positioned in the interior space of the transport enclosure [100] (Fig 2).
Smith fails to teach that method includes providing a cart device movable along a length of the track system to move the frames along the track system when the track system is in the second state. The reference teaches that mechanical aides may be utilized to position the solar panel frames (¶0045), but fails to disclose providing a lift system configured to lift the frames from the interior space of the transport enclosure onto the track system or from the track system into the interior space of the transport enclosure.
Britcher disclose a method of transporting and installing solar panel arrays (Abstract) analogous to the method of Smith, wherein the method comprises a cart device [902] (drone [902], Fig 9, ¶0116) that moves along a length of a tracks [812] and [814] of a track arrangement [800] that directly corresponds to the track system of Smith (Fig 8, ¶0115). The cart device allows for the conveyance of 
Smith fails to disclose a first and second top bracket as required by the instant claims.
Krantz discloses a method for positioning a solar panel system that is analogous to the method of adjusting the position of the solar panels of Smith (Abstract). The method includes:
providing a first top bracket assembly [130] and a second top bracket assembly [130] (Fig 1), wherein the first top bracket assembly [130] is configured on a surface that directly corresponds to the first rail member and the second top bracket assembly [130] is configured on surface that directly corresponds to the second rail member (¶0018), wherein each of said first top bracket assembly [130] and said second top bracket [130] comprises:
a hinge formed around axle [150] (Fig 6, ¶0034);
a first adjustable support member [134] (outer rail [134], Fig 7, ¶0043), wherein the first adjustable support member [134] of the first top bracket assembly [130] is configured to rotate up from the surface and the first adjustable support [134] member of the second top bracket assembly [130] is configured to rotate up from the surface (¶0048), and each of the first adjustable support members [134] is adjustable in length to change an angular orientation of one of the solar panel frames of the plurality of solar panel frames (Fig 7, ¶0043).
The positioning system allows for the solar modules to be positioned to receive direct sunlight (¶0004). Thusly, it would have been obvious to one having ordinary skill in the art to include the positioning system of Krantz in the device of Smith to position the solar panels to receive direct sunlight. Furthermore, the combination of the references teach that the method includes:
supporting a first end portion of the first solar panel frame [110] with said first top bracket assembly [130] and a second end portion of the first solar panel frame [110] with the second top bracket assembly, with the second end portion being opposite the first end portion (Krantz, Fig 1); and
adjusting the angular orientation of the first solar panel frame by adjusting a length and an angular orientation of the first top bracket assembly with respect to the second bracket for solar exposure (Krantz, ¶0044).
Regarding claim 16, modified Smith discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that each of the first top bracket assembly and second top bracket assembly [130] comprise a vertical support member (fastener that is inserted through hole [158], Krantz, Fig 6, ¶0040), wherein the track assembly comprises a vertical support member [126] (Krantz, Fig 6), and the method further comprises coupling the vertical support member of the first top bracket [130] and the second top bracket assembly with the vertical support member [126] of the track assembly (Krantz, Fig 6).
Regarding claim 17, modified Smith discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the first and second top bracket assemblies [130] comprises a second adjustable support member [132] that is coupled with first adjustable support member [134], wherein the second adjustable support member extends into the first adjustable support member [134] (Krantz, Fig 7). 
Regarding claim 18, modified Smith discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the method includes:
moving each of at least ten solar panel frames (solar panel frames represented by solar array [122], Smith, Fig 1) from the interior space of the transportable enclosure [100] onto each of ten different deployment positions along two or more track systems (Smith, Fig 3);
coupling each of the ten solar panel frames to the two or more track systems at ten deployment positions (Smith, Fig 3); and
tilting each of the ten solar panel frames to a desired angular orientation for solar exposure (Smith, Fig 16, ¶0050), wherein the plurality of solar panel frames includes at least ten solar panel frames (Smith, Figs 3-4).
Regarding claim 19, modified Smith discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that:
the lift system comprises a crane [1502] (gripper [1502], Britcher, Fig 15, ¶0131),
moving the first solar panel frame from the interior space of the transportable enclosure onto the car device [1525] comprises lifting the first solar panel frame [1510] from the interior space of the transportable enclosure using said crane [1502] (Britcher, Fig 15, ¶0131),
rotating the crane [1502] and the first solar panel frame to a position above the cart device [1525] (Britcher, ¶0132), and
lowering the first solar panel frame onto the cart device [1525] (Britcher, Fig 15).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Britcher, and Krantz as applied to claim 15 above, and further in view of Rowe et al. (US 20120291847, cited in IDS), hereinafter referred to as Rowe.
Regarding claim 20, modified Smith discloses all of the limitations as set forth above. Furthermore, the applied references teach that the method comprises providing batteries that are provided power by the solar cells (Smith, ¶0027). The reference fails to teach that the batteries are stored in the transportable enclosure. 
Rowe discloses a mobile power unit analogous to the system of modified Smith (Abstract), wherein the mobile power unit includes batteries that are charged by solar panels (¶0005). Furthermore, the batteries are stored in an enclosure (or trailer, ¶0005) that directly corresponds to the transportable enclosure of Smith. It would have been obvious to one of ordinary skill in the art to modify the method of modified Smith in view of the disclosure of Rowe such that the batteries of Smith are stored in the transportable enclosure since the use of a known technique to improve similar devices in the same way supports a prima facie obviousness determination. See MPEP 2143, subsection C.
Response to Arguments
Applicant’s arguments filed 01/15/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUJUAN A HORTON/               Examiner, Art Unit 1721                                                                                                                                                                                         
/ELI S MEKHLIN/               Primary Examiner, Art Unit 1796